In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 14-1208V
                                       Filed: May 29, 2015
                                           Unpublished

****************************
MICHAEL LERG,                              *
                                           *
                     Petitioner,           *      Ruling on Entitlement; Concession;
       v.                                  *      Meningococcal Vaccine; Shoulder Injury
                                           *      Related to Vaccine Administration;
SECRETARY OF HEALTH                        *      SIRVA; Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                        *
                                           *
                     Respondent.           *
                                           *
****************************
Maximillian J. Muller, Esq., Muller Brazil, LLP, Philadelphia, PA, for petitioner.
Christine Becer, Esq., U.S. Department of Justice, Washington, DC for respondent.

                                     RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

      On December 16, 2014, Michael Lerg filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleged that he suffered a shoulder injury which
was caused by the meningococcal vaccine he received on May 6, 2014. Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

        On May 29, 2015, respondent filed her Rule 4(c) report in which she indicates
that she “has determined that petitioner’s alleged injury is consistent with a shoulder
injury related to vaccine administration (SIRVA) and recommends that compensation be
awarded in this case.” Respondent’s Rule 4(c) Report at 1. Respondent further agrees
that petitioner’s injury lasted for more than six months and, “that petitioner’s injury is not
due to factors unrelated to the administration of the meningococcal vaccine.” Id. at 3.

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                               s/Denise K. Vowell
                               Denise K. Vowell
                               Chief Special Master




                                        2